Citation Nr: 0727300	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in January 
2007, when it was remanded at the veteran's request for RO 
consideration of newly submitted evidence.

The veteran testified at a Board hearing at the RO in May 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005, the veteran submitted additional medical 
evidence in support of his claims; specifically, the veteran 
submitted a May 2005 letter written by a private doctor 
expressing a medical opinion supportive of the veteran's key 
contentions.  In November 2006, a letter was sent to the 
veteran explaining that such evidence would need to be 
returned to the RO for preliminary review unless he expressly 
waived his right to such preliminary RO review.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  In December 2006, 
the veteran returned a signed statement in which he expressly 
declined to waive preliminary RO review and requested that 
the case be remanded.  In accordance with the veteran's 
explicit request, the Board remanded this case in January 
2007.  

The Board observes that the veteran has not been afforded a 
VA audiological examination in connection with this claim.  
The veteran has, however, now submitted medical evidence to 
support his contention that he has been diagnosed with 
hearing loss, and there is some evidence which might suggest 
that the veteran's active duty service was causally 
significant.  Thus, the posture of this case has changed in 
light of the new evidence submitted by the veteran and the 
Board believes a VA audiological examination is now necessary 
to clarify the record as to whether the veteran's hearing 
loss currently meets the criteria of 38 C.F.R. § 3.385 to be 
considered a disability for VA purposes.

Moreover, the veteran's testimony of in-service noise 
exposure appears to be consistent with his service personnel 
records, and the service medical records contain audiological 
testing which suggests possible changes in the veteran's 
hearing acuity over his period of active service.  The matter 
of interpreting the significance of the possible in-service 
changes in the veteran's hearing acuity presents a medical 
question which the Board is not competent to address.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  A medical 
expert's etiological opinion regarding any current hearing 
loss disability, following review of the evidence in the 
claims-folder, is necessary before proper appellate review 
may proceed in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
whether the veteran currently suffers from 
hearing loss disability for VA purposes, 
and to ascertain the relationship, if any, 
between the veteran's active duty service 
and any current tinnitus or hearing loss 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  After reviewing the claims file 
and examining the veteran, the examiner 
should offer responses to the following: 
   
a)  For both ears, the examiner is 
asked to specifically record the 
decibel loss at the 500, 1000, 2000, 
3000, and 4000 Hz frequencies, and 
should provide results of a Maryland 
CNC word recognition test.
   
b)  Please offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current tinnitus or any 
current hearing loss disability was 
caused by the veteran's active duty 
service.  Please refer to the evidence 
in the claims folder, particularly 
audiometric testing results contained 
in the service medical records dated 
May 1963 and April 1965; please discuss 
the significance, if any, of the shown 
decrease in hearing acuity in both ears 
at only the 3000 Hz frequency during 
service.
   
2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issues.  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



